United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                               No. 09-3926/10-1309
                                  ___________

Lizzie A. Meredith                      *
                                        *
            Plaintiff - Appellant,      *
                                        * On Appeals from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas
Baldwin Piano, Inc., originally         *
sued as Baldwin Piano Company,          * [UNPUBLISHED]
                                        *
            Defendant - Appellee.       *
                                   ___________

                             Submitted: December 14, 2010
                                Filed: February 10, 2011
                                 ___________

Before RILEY, Chief Judge, BEAM, and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

       Lizzie A. Meredith, an African-American, was employed in the Trumann,
Arkansas manufacturing plant of Baldwin Piano, Inc., for about 16 years with a
satisfactory work record. She was discharged as part of a reduction-in-force, along
with 13 other employees – 12 of whom were white. Baldwin closed the plant 19
months later.

       Meredith sued Baldwin, alleging the termination was based on race, in violation
of the Arkansas Civil Rights Act, Ark. Code Ann. § 16-123-101; 42 U.S.C. § 1981;
and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq. Baldwin
moved for summary judgment. Meredith claimed that Baldwin’s reduction-in-force
explanation for her termination is pretextual, because she was experienced at the plant
(though not in her department), and her seniority was wrongly calculated.

     In well-reasoned orders, the district court1 granted summary judgment to
Baldwin and awarded it costs. See Meredith v. Baldwin Piano, Inc., 3:08CV00046-
SWW, 2009 WL 4251020 (E.D. Ark. Nov. 23, 2009) (granting summary judgment);
2010 WL 386415 (E.D. Ark. Jan. 26, 2010) (awarding costs).

       As no error of law appears in these orders, this court affirms. See 8th Cir. R.
47B.

                         ___________________________




       1
       The Honorable Susan Webber Wright, United States District Judge, Eastern
District of Arkansas.